[Cite as In re J.D.B., 2019-Ohio-408.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         PORTAGE COUNTY, OHIO


IN THE MATTER OF: J.D.B.,                          :      OPINION
DEPENDENT/NEGLECTED CHILD
                                                   :
                                                          CASE NO. 2017-P-0032
                                                   :

                                                   :


Civil Appeal from the Portage County Court of Common Pleas, Juvenile Division, Case
No. 2017 JCC 192.

Judgment: Affirmed.


Victor V. Vigluicci, Portage County Prosecutor, and Brandon J. Wheeler, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Appellee, Portage
County Department of Job and Family Services).

Neil P. Agarwal, 3732 Fishcreek Road, #288, Stow, OH 44224 (For Appellant, Heather
Butcher).


DIANE V. GRENDELL, J.

        {¶1}     Appellant, Heather Butcher, appeals the adjudication of the minor child,

J.D.B., as a dependent and neglected child by the Portage County Court of Common

Pleas, Juvenile Division. The issues before this court are whether an employee of a

county department of jobs and family services may file a complaint to initiate juvenile

proceedings; whether a court has discretion to deny a continuance on behalf of a litigant

who was undergoing drug rehabilitation; whether a court may find that reasonable

efforts were made to prevent a child’s removal in the absence of specific instances of
such efforts; and whether a child may be found dependent and/or neglected when the

child is not homeless and his or her basic needs are being met. For the following

reasons we affirm the decision of the court below.

       {¶2}   On March 2, 2017, Alexandra Toth of the Portage County Department of

Job and Family Services filed a Neglect/Dependency Complaint with respect to J.D.B.

based on her own “knowledge, information, and belief.”         Toth alleged the following

specific facts: “On March 1, 2017 Ravenna Police (RPD) ordered the removal of J.D.B.

(D.O.B. 08/08/2003). His mother, Heather Butcher, brought him to stay with a family

friend on February 24, 2017. She has not been heard from since that time and there is

a ‘missing person’ report for her in Trumbull County. Heather is alleged to be drug

involved. J.D.B.’s father, Darnell Butcher, is currently incarcerated in Federal prison.”

       {¶3}   On the same date a shelter care hearing was held.               The juvenile

magistrate ordered J.D.B. committed to the interim pre-dispositional custody of the

Portage County Department of Job and Family Services upon the determination that

“neither parent could be located to care for the child and he was left in the care of a

non-relative who could not reach [the child’s] custodian.” A guardian ad litem was

appointed and an adjudicatory hearing was scheduled for April 4, 2017.

       {¶4}   On   March     16,   2017,   Toth   filed   an   Amended     Complaint        for

Neglect/Dependency with respect to J.D.B. containing the additional allegations: “Ms.

Butcher is currently hospitalized for mental health issues and is expected to be unable

to care for J.D.B. for a significant period of time,” “has no housing available to her upon

her release from the hospital,” and “has * * * not provided any way for J.D.B. to receive

medical attention during her absence.”




                                             2
      {¶5}    On March 23, 2017, Butcher filed a Motion to Dismiss the Amended

Complaint on the grounds that “[t]he complaint was filed by PCDJFS’s employee

Alexandra Toth, a non-attorney.” The Department of Job and Family Services filed a

Response on April 4, 2017.

      {¶6}    On April 4, 2017, the adjudicatory hearing was held before a juvenile court

magistrate.   Prior to the start of the hearing, counsel for Butcher moved for a

continuance “advising the court that he had learned on today’s date [that] Mother was in

an in-patient treatment program.” The magistrate denied the motion.

      {¶7}    On April 14, 2017, a Magistrate’s Decision was issued. The magistrate

denied the Motion to Dismiss the Amended Complaint; found J.D.B. to be a dependent

child pursuant to R.C. 2151.04(A), (B), and (C), and a neglected child pursuant to R.C.

2151.03(A)(2) and (3); and ordered J.D.B. to be placed in the interim predispositional

custody of Portage County Job and Family Services.

      {¶8}    On April 17, 2017, Butcher filed an Objection to the Magistrate’s Decision

and, on May 4, 2017, Supplemental Objections. The Department of Job and Family

Services filed its Response on May 24, 2017.

      {¶9}    On May 24, 2017, a hearing on objections was held.

      {¶10} On June 19, 2017, the juvenile court issued a Journal Entry, denying

Butcher’s Objections.

      {¶11} On June 21, 2017, Butcher filed a Notice of Appeal. On appeal, Butcher

raises the following assignments of error:




                                             3
       {¶12} “[1.] The trial court erred in overruling the mother’s motion to dismiss the

complaints filed by an employee of the Portage County Department of Jobs and Family

Services.”

       {¶13} “[2.] The trial court erred in not ruling on all of Mother’s objections to the

magistrate’s decision.”

       {¶14} “[3.] The trial court erred in denying Mother a continuance of the

adjudicatory hearing.”

       {¶15} “[4.] The trial court committed reversible error by not making proper

reasonable efforts findings at the adjudicatory hearing.”

       {¶16} “[5.] The trial court erred in finding that the child was a neglected child

under R.C. 2151.03(A)(2) and (3).”

       {¶17} “[6.] The trial court erred in finding that the child was a dependent child

under R.C. 2151.04(A), (B) and (C).”

       {¶18} In the first assignment of error, Butcher argues “that the original filed

complaint and the amended filed complaint by Ms. Toth constitutes an unauthorized

practice of law, and therefore it constituted a legal nullity.” Appellant’s brief at 3.

       {¶19} According to the Rules of Juvenile Procedure: “Any person having

knowledge of a child who appears to be a juvenile traffic offender, delinquent, unruly,

neglected, dependent, or abused may file a complaint with respect to the child in the

juvenile court of the county in which the child has a residence or legal settlement, or in

which the traffic offense, delinquency, unruliness, neglect, dependency, or abuse

occurred.” Juv.R. 10(A). “‘Person’ includes an individual, association, corporation, or




                                               4
partnership and the state or any of its political subdivisions, departments, or agencies.”

Juv.R. 2(BB).

       {¶20} Similarly, the Revised Code provides: “any person having knowledge of a

child who appears * * * to be an unruly, abused, neglected, or dependent child may file

a sworn complaint with respect to that child in the juvenile court of the county in which

the child has a residence or legal settlement or in which the * * * abuse, neglect, or

dependency allegedly occurred.” R.C. 2151.27(A)(1); compare State ex rel. Brooks v.

O’Malley, 117 Ohio St.3d 385, 2008-Ohio-1118, 884 N.E.2d 42, ¶ 10 (the “question of

standing, that is, of who is a proper party to bring a complaint [pursuant to Juv.R.

10(A) and 2(BB)], is a procedural matter governed by the Rules of Juvenile Procedure”)

(citation omitted); State ex rel. Lamier v. Lamier, 105 Ohio App.3d 797, 801, 664 N.E.2d

1384 (8th Dist.1995) (“[t]hese [juvenile] rules control over an inconsistent statute

purporting to govern procedural matters”).

       {¶21} Butcher maintains that, “[f]or all purposes in this case, Ms. Toth’s original

and amended complaint was, and is, [Job and Family Services’] complaint rather than

Ms. Toth being the party in interest.” Accordingly, if Job and Family Services “wishes to

file a complaint with the juvenile court under R.C. 2151.27(A)(1), it must use its county

prosecutor to do so.” Appellant’s brief at 4. Butcher’s argument rests on the premise

that “[a] public agency like a corporation must be represented by counsel, not an

individual not licensed to practice law.” In re Lawson, 98 Ohio App.3d 456, 465, 648

N.E.2d 889 (10th Dist.1994); R.C. 309.09(A) (“[t]he prosecuting attorney shall be the

legal adviser of * * * county * * * boards” and “shall prosecute and defend all suits and

actions * * * to which it is a party”).




                                             5
       {¶22} We reject Butcher’s position that Toth lacked the capacity to initiate the

neglect and dependency proceedings on behalf of the Department of Job and Family

Services. There is no dispute that, under both the rule and statute, Toth qualifies as a

“person having knowledge of a child who appears to be * * * neglected [or] dependent.”

The determinative issue is whether, by filing and/or amending the Complaint, Toth was

necessarily acting in a representative capacity on behalf of Portage County Job and

Family Services’ interests. We conclude that she was not doing so based on the plain

meaning of the statute and rule, the fundamental purpose of neglect/dependency

proceedings, and applicable case law.

       {¶23} It is significant that neither Juvenile Rule 10(A) nor R.C. 2151.27(A)(1)

require that neglect and dependency proceedings be initiated by an interested party. In

contrast to the broad authorization of “any person” to file a complaint, the Juvenile Rules

define a “party” to such action more restrictively as “a child who is the subject of a

juvenile court proceeding, the child’s spouse, if any, the child’s parent or parents, or if

the parent of a child is a child, the parent of that parent, in appropriate cases, the child’s

custodian, guardian, or guardian ad litem, the state, and any other person specifically

designated by the court.” Juv.R. 2(Y). By allowing any person with knowledge of an

apparently neglected or dependent child to file a complaint, the rule and statute

contemplate the initiation of such proceedings by persons regardless of whether they

are ultimately deemed parties to the proceedings. Compare In re Hitchcock, 120 Ohio

App.3d 88, 97, 696 N.E.2d 1090 (8th Dist.1996) (recognizing the juvenile court’s “wide

discretion in affording any individual party status”); In re Surdel, 9th Dist. Lorain No.

98CA007172, 1999 WL 312380, *5 (May 12, 1999) (recognizing that “[t]he question of




                                              6
whether or not a children services agency is a party in the underlying [juvenile] case

turns on the point at which the agency entered the case below”); In re S.S., 2d Dist.

Montgomery No. 22980, 2008-Ohio-294, ¶ 36 (“R.C. 2151.27(A)(1) allows ‘any person’

having knowledge of a child who is neglected or dependent to file a complaint in juvenile

court; the statute does not require that person to be personally acquainted with a parent

who is causing the dependency or neglect”).

       {¶24} Additionally, the position urged by Butcher is contrary to the underlying

purpose of juvenile proceedings, which exist “[t]o provide for the care, protection, and

mental and physical development of children subject to Chapter 2151,” and whose

provisions “shall be liberally interpreted and construed so as to effectuate [this

purpose].”    R.C. 2151.01(A).      The filing of a complaint alleging the neglect or

dependency of a child is primarily filed on behalf of the child, not any of the interested

parties. Compare In re Z.R., 144 Ohio St.3d 380, 2015-Ohio-3306, 44 N.E.3d 239, ¶ 21

(“the goals of protecting and caring for children, in conjunction with the requirement of

statutory flexibility in promoting those goals, result in proceedings that are less formal

and less adversarial than in courts of general jurisdiction”).

       {¶25} Butcher’s argument has been rejected by other appellate districts. In In re

F.B., 9th Dist. Summit No. 27762, 2016-Ohio-3434, the court of appeals ruled:

              Father has failed to demonstrate that the caseworker acted as a
              representative of CSB when she filed the complaints in this case.
              Instead, the record reveals that she herself was a “person” who had
              knowledge that the children appeared to be dependent. See R.C.
              2151.27(A). The caseworker completed a form complaint, which
              was comprised primarily of her affidavit with facts about the children
              and their parents, with boxes checked for the alleged statutory
              bases of dependency and the interim and dispositional actions
              requested of the juvenile court. The caseworker filed nothing else
              with the trial court during this case nor did she represent the



                                              7
               agency at any court appearances. It is not disputed that CSB was
               represented by a licensed attorney throughout these proceedings
               after the complaint was filed.

Id. at ¶ 15.

       {¶26} Similarly, the court of appeals in In re Leftwich, 10th Dist. Franklin No.

96APF09-1263, 1997 WL 202247 (Apr. 22, 1997), held:

               Thus, any individual, attorney or non-attorney, may file a complaint
               in juvenile court concerning a child who the complainant believes
               appears to be a delinquent, abused, unruly or dependent child.
               Accordingly, because [the caseworker] Rae had knowledge about
               the children, she could file a complaint on their behalf and the trial
               court did not err in permitting the complaint to go forward.

Id. at *2. See also Brooks, 117 Ohio St.3d 385, 2008-Ohio-1118, 884 N.E.2d 42, at ¶ 9

(affirming the dismissal of a writ for prohibition claiming that the complaint filed by a

non-attorney employee of a county agency was a nullity because, inter alia, “[b]oth the

Cuyahoga County Department of Children and Family Services and its employee who

filed the complaint are persons generally authorized by [Juv.R. 10(A) and R.C.

2151.27(A)] to file complaints of child neglect and dependency”).

       {¶27} In the present case, Toth’s involvement was limited to the filing of the

initial Complaint and a subsequent amendment as authorized by Juvenile Rule 10(A)

and R.C. 2151.27(A).        Notably, the Motion for Interim Order of Predispositional

Temporary Custody, filed simultaneously with the Complaint, was signed by the

assistant prosecuting attorney for Portage County as representative for Job and Family

Services, as were subsequent filings. Accordingly, Butcher has not set forth a valid

argument for dismissing the Complaint.

       {¶28} The first assignment of error is without merit.




                                             8
       {¶29} In the second assignment of error, Butcher argues the appeal should be

dismissed for lack of a final order with respect to her Objections to the Magistrate’s

Decision.    Butcher acknowledges that the juvenile court “issued a journal entry

overruling all Mother’s objections,” but contends there is no final order because the

court “did not make any specific rulings regarding Mother’s objections regarding the

magistrate’s denial of her continuance; that the magistrate considered evidence

subsequent to the date of the complaint; that the magistrate did not make proper

findings regarding PCDJFS’s ‘reasonable efforts’ at the adjudicatory hearing[;] that the

magistrate improperly found that the child was neglected[;] and that the magistrate

improperly found that the child was dependent.” Appellant’s brief at 6.

       {¶30} Juvenile Rule 40(D)(4)(d) provides: “If one or more objections to a

magistrate’s decision are timely filed, the court shall rule on those objections.” Where a

juvenile court fails to comply with the Rule by ruling on timely filed objections, it has

been held that no final order exists. In re J.H., 8th Dist. Cuyahoga No. 106658, 2018-

Ohio-4026, ¶ 14; but see In re R.R., 9th Dist. Summit No. 27572, 2015-Ohio-5245, ¶ 15

(“a trial court’s failure to rule on objections to a magistrate’s decision will not cause this

Court to dismiss an appeal from the trial court’s final judgment”) (citation omitted).

       {¶31} In the present case, we hold that the juvenile court complied with Juvenile

Rule 40(D)(4)(d) by expressly stating that it overruled Butcher’s objections without

exception. Butcher cites no case law for the proposition that each objection must be

addressed individually.    On the contrary, case law suggests that an express ruling

applicable to all objections satisfies the Rule. In re K.T.1, 1st Dist. Hamilton Nos. C-

170667, et al., 2018-Ohio-1381, ¶ 11 (“the juvenile court complied with [its] duty under




                                              9
the rule” where it “ruled on the objections, stating * * * that it found all of them ‘well

taken’”); Parrish v. Parrish, 5th Dist. Knox No. 15CA4, 2015-Ohio-4560, ¶ 21 (“the trial

court failed to specifically rule on the objections to the magistrate’s decision” where it

“failed to specifically state whether it is overruling or sustaining all, any, or part of the

objections”); compare Hinkle v. Hinkle, 5th Dist. Ashland No. 00-COA-01372, 2001 WL

456411, *1 (Apr. 24, 2001) (“[w]hile the trial court did not provide significant analysis as

to each objection, it plainly stated that all of the objections were overruled”).

       {¶32} The second assignment of error is without merit.

       {¶33} In the third assignment of error, Butcher argues that the magistrate erred

by denying her oral motion for a continuance of the adjudicatory hearing.

       {¶34} Juvenile Rule 23 provides: “Continuances shall be granted only when

imperative to secure fair treatment for the parties.”

       {¶35} “In evaluating a motion for a continuance, a court should note, inter alia :

the length of the delay requested; whether other continuances have been requested

and received; the inconvenience to litigants, witnesses, opposing counsel and the court;

whether the requested delay is for legitimate reasons or whether it is dilatory,

purposeful, or contrived; whether the defendant contributed to the circumstance which

gives rise to the request for a continuance; and other relevant factors, depending on the

unique facts of each case.” State v. Unger, 67 Ohio St.2d 65, 67-68, 423 N.E.2d 1078

(1981).

       {¶36} “The grant or denial of a continuance is a matter that is entrusted to the

broad, sound discretion of the trial judge.” Id. at syllabus; State ex rel. Buck v. McCabe,

140 Ohio St. 535, 45 N.E.2d 763, paragraph one of the syllabus. “[A]n appellate court




                                             10
will not interfere with the exercise of this discretion unless the action of the court is

plainly erroneous and constitutes a clear abuse of discretion.” Buck at 538.

       {¶37} In the present case, counsel for Butcher sought a continuance at the start

of the April 4 adjudicatory hearing:

              Your Honor, I received a call today from my client’s mother, the
              grandmother in this case. Her daughter, my client the Mother,
              Heather Butcher, is currently in a detox program in Warren, Ohio,
              the First Step Addiction and Recovery Program. She will be there
              until this coming Saturday. She asked me to ask the Court on
              behalf of her daughter. Her daughter wanted to be here today, but
              her recovery -- and if she left the program she would fail and she
              wouldn’t be able to complete it. I’m asking for just a one week
              continuance at a minimum, whatever the Court’s schedule is. She
              gets out this coming Saturday. I’d ask the Court to consider. I
              would argue respectively [sic], your Honor, that this does allege * *
              * dependency and neglect, that * * * my client’s rights are
              paramount in this case. They will be contested, and I ask the Court
              [to] allow her to participate. And I know it was set for hearing, and I
              know it’s her fault for not being here so I understand all that as well,
              but I’m asking for a one time one week -- minimum one week
              continuance.

       {¶38} We find no abuse of discretion. Admittedly, a one-week continuance is

not unreasonable and Butcher had a significant interest in being able to present her own

testimony at the adjudicatory hearing. These considerations, however, did not require

the magistrate to grant the continuance.          As acknowledged by counsel, Butcher’s

absence was her own fault. The date of the adjudicatory hearing was scheduled a

month before on March 2. Yet the request for a continuance was not made until the day

of hearing and came, not from Butcher, but from her mother on her behalf. Three

witnesses were present at court to testify on behalf of Job and Family Services.

Counsel claimed that a one-week continuance was necessary “at a minimum,” but the

magistrate had no assurance that this was accurate in light of the fact that counsel was




                                             11
apparently unaware that his client was in rehab and unavailable to testify until notified

by a third party. In re J.E., 2017-Ohio-8272, 100 N.E.3d 151, ¶ 14 (3d Dist.) (“[t]he

propriety of denying a request for a continuance is * * * supported when a defendant

requests a continuance for a legitimate reason but also contributed to the circumstances

giving rise to the request” and “[w]hen a defendant faces ongoing drug addiction and is

without stable housing such that a continuance would not likely change the outcome”).

      {¶39} Butcher further argues that a one-week continuance would still have

allowed for the dispositional hearing to be held within the ninety-day limit fixed by R.C.

2151.35(B)(1). Conversely, however, the juvenile court was already outside the thirty-

day period for holding the adjudicatory hearing pursuant to Juvenile Rule 29(A). Thus,

while the time constraints of neglect and dependency proceedings did not preclude the

granting of the continuance, they were a factor supporting the reasonableness of its

denial. As this court has recognized on prior occasions, it is often the case that a

decision to deny as well as to grant a continuance may be encompassed in the court’s

exercise of its discretion. DePizzo v. Stabile, 11th Dist. Trumbull No. 2006-T-0027,

2006-Ohio-6102, ¶ 7.

      {¶40} The third assignment of error is without merit.

      {¶41} In the fourth assignment of error, Butcher argues the juvenile court failed

to make proper findings regarding Portage County Department of Job and Family

Services’ reasonable efforts to prevent J.D.B.’s removal.

      {¶42} At an adjudicatory hearing “at which the court removes a child from the

child’s home or continues the removal of a child from the child’s home, the court shall

determine whether the public children services agency or private child placing agency




                                           12
that filed the complaint in the case, removed the child from home, has custody of the

child, or will be given custody of the child has made reasonable efforts to prevent the

removal of the child from the child’s home, to eliminate the continued removal of the

child from the child’s home, or to make it possible for the child to return safely home.”

R.C. 2151.419(A)(1). The court making a reasonable efforts determination “shall issue

written findings of fact setting forth the reasons supporting its determination,” and

“briefly describe in the findings of fact the relevant services provided by the agency to

the family of the child and why those services did not prevent the removal of the child

from the child’s home or enable the child to return safely home.” R.C. 2151.419(B)(1).

      {¶43} The juvenile court in the present case found: “Reasonable efforts based

upon the child’s health and safety were made to prevent the removal of the child from

the home, to eliminate the continued removal of the child from the home or to make it

possible for the child to safely return home and the continuation in the home would be

contrary to the welfare of the child.”    The court incorporated the following factual

findings made by the magistrate:

             6. PCDJFS took physical custody of [J.D.B.], and initially placed
             him with maternal grandmother. Due to behavioral issues of
             [J.D.B.] while in grandmother’s care, [J.D.B.] was next placed with
             maternal grandfather, where he is presently placed;

             7. Alexandra Toth (Toth), the PCDJFS case worker, investigated
             the family and learned that Darnell Butcher, biological father of
             [J.D.B.], is in Federal Prison until 2029;

             8. Toth communicated with family members of [J.D.B.], but none of
             them were willing to accept temporary custody of [J.D.B.], advising
             that they did not want to raise him;

             9. Approximately one (1) week after the removal, Toth was able to
             locate Mother and discuss her situation over the telephone;




                                           13
              10. Mother acknowledged she was homeless, living out of a car.
              Mother further admitted to being a regular heroin user, spending
              between $150.00-$300.00 per day on the drug;

              ***

              13. Mother acknowledged to Toth that she has a drug problem and
              is in need of treatment and counseling, admitting that due to these
              issues, Mother is unable to properly care for [J.D.B.];

              ***

              16. Toth made referrals to Mother regarding treatment, although
              Mother was already aware of some treatment facilities; * * *.

       {¶44} We find the juvenile court’s findings of fact were sufficient to support its

reasonable efforts determination.      These findings detail Toth’s efforts, in light of

Butcher’s homelessness, to place J.D.B. with a member of her family and to make

referrals for treatment.

       {¶45} Butcher contends that, although the juvenile court made a reasonable

efforts determination, “no further explanation or details was provided or given.”

Appellant’s brief at 9-10.   Butcher fails to acknowledge the court’s findings, quoted

above, but rather relies on this court’s decision in In re H.C., 11th Dist. Portage No.

2014-P-0059, 2015-Ohio-3545, wherein this court reversed for failure to make proper

findings. In H.C., this court was “unable to determine from the record whether [the

court’s] findings * * * appl[ied] to any attempt to return H.C. to his home,” and noted that

“no other findings are provided with regard to reunification attempts.” Id. at ¶ 44. H.C.

is easily distinguishable inasmuch as Butcher’s homelessness precluded reunification

efforts at the time of the adjudicatory hearing.

       {¶46} The fourth assignment of error is without merit.




                                             14
        {¶47} In the fifth and sixth assignments of error, Butcher argues the juvenile

court erred in its determination that J.D.B. was neglected and dependent.

        {¶48} In order to make a finding of neglect, the juvenile court had to determine

by clear and convincing evidence that J.D.B. “lack[ed] adequate parental care because

of the faults or habits of the child’s parents, guardian, or custodian,” and/or his “parents,

guardian, or custodian neglect[ed] the child or refuse[d] to provide proper or necessary

subsistence, education, medical or surgical care or treatment, or other care necessary

for the child’s health, morals, or well being.” R.C. 2151.03(A)(2) and (3).

        {¶49} In order to make a finding of dependency, the juvenile court had to

determine by clear and convincing evidence that J.D.B. was “homeless or destitute or

without adequate parental care, through no fault of the child’s parents, guardian, or

custodian”; “lack[ed] adequate parental care by reason of the mental or physical

condition of the child’s parents, guardian, or custodian”; and/or his “condition or

environment is such as to warrant the state, in the interests of the child, in assuming the

child’s guardianship.” R.C. 2151.04(A), (B), and (C). 1

        {¶50} In support of the neglect and dependency adjudications, the juvenile court

adopted the following factual findings:

                1. Deborah May (May) contacted the Ravenna Police Department
                on March 1, 2017, regarding [J.D.B.], who had been placed into
                May’s physical custody by mother, and maternal grandmother.
                Mother and May have known each other for years and when
                [J.D.B.] was approximately two (2) years old, May had cared for
                him for a period of time;

1. We note that, in order to affirm the adjudication of neglect and dependency, it is only necessary to find
that J.D.B. satisfies one of the conditions set forth under the respective definitions. “R.C. 2151.03 and
2151.04 each state several definitional bases for a finding of neglect and dependency and a trial court
can base its adjudication on any one of the subjections of each statute.” In re D.H., 9th Dist. Summit No.
24879, 2010-Ohio-422, ¶ 6 (“[a]lthough the trial court found alternate grounds for its adjudication of
neglect under R.C. 2151.03 and dependency under R.C. 2151.04, it was not necessary that it find more
than one statutory basis for each adjudication”).


                                                    15
             2. May received [J.D.B.] from Mother with the understanding that
             Mother was going to follow up a few days later and provide May
             with documentation which would allow May to obtain medical care
             and other necessities for [J.D.B.] while he was in May’s physical
             care;

             3. Mother never returned to May’s residence to provide the
             documentation;

             4. May attempted to contact Mother a couple of time[s] a day for
             several days. After having physical custody of [J.D.B.] for about
             one (1) week and being unable to contact Mother over this time
             period, May went to the Ravenna Police Department to determine
             what she could do to continue to care for [J.D.B.];

             5. Upon learning of the situation, including Mother’s unknown
             whereabouts, Officer Tyler Lohr (Lohr), a police officer with the
             Ravenna Police Department, ordered a removal of [J.D.B.], and
             contacted PCDJFS to assist in the removal * * *.

      {¶51} Butcher’s principal contention against the neglect and dependency

adjudications is that J.D.B. was receiving adequate parental care while in May’s

custody.   With respect to neglect, Butcher argues that “there was no evidence

presented that the child was suffering from inadequate parental care, or that if there was

any, it was due to the faults or habits of Ms. May.” Appellant’s brief at 11. Likewise,

with respect to dependency, Butcher argues “there was no evidence presented that the

child was homeless or destitute * * *[,] lacked adequate parental care, as all of his basic

needs were being met by Ms. May,” or that “Ms. May’s conduct had an adverse impact

on the child.” Appellant’s brief at 13-14. As the Ohio Supreme Court has recognized,

“the parent’s voluntary act of temporarily placing the child with a responsible relative is

an indicator of proper parental care,” and “the care furnished by the relative can be

imputed to the parent.” In re Riddle, 79 Ohio St.3d 259, 263, 680 N.E.2d 1227 (1997).

“In such situations, the state has no interest in assuming guardianship since the



                                            16
obligations of care, custody, and support are being met.” (Citation omitted.) Id.; In re

O.H., 9th Dist. Summit No. 25761, 2011-Ohio-5632, ¶ 13 (“[w]hen a child is receiving

proper care from her parents or relatives to whom the parent has entrusted the child’s

care, then the child is not a dependent child”) (citation omitted).

       {¶52} While Butcher’s statement of the law regarding neglect and dependency is

accurate, that law does not apply to the facts of the present case. Contrary to Butcher’s

position, May, according to her own testimony, was not providing J.D.B. adequate

parental care and was unable to do so because Butcher failed to provide her with the

necessary authorization to properly attend to his educational and medical needs, a

situation exacerbated by May’s inability to locate or contact Butcher and caused by

Butcher’s drug addiction.

       {¶53} May testified that she was messaged by J.D.B. from school because he

“was getting in trouble.” May “was not aware that [she] wasn’t on any of the papers at

school * * * until [this] happened.” Upon learning that she could not communicate with

school officials regarding J.D.B. since she “was not on the paperwork to talk to them,”

May “called the C.A.R.E.S. line asking advice and * * * went to the Ravenna Police

Department.”

       {¶54} May testified similarly with respect to J.D.B.’s medical needs: “If

something happened there was no medical I could do for him.           * * *   He needs

counseling. I mean just things like that. I couldn’t take him anywhere.” Accordingly,

May did not feel that she was capable of either ascertaining or addressing J.D.B.’s

medical needs.




                                             17
      {¶55} In sum, Butcher was found to have a caused a situation where J.D.B.

lacked adequate parental care thus justifying the neglect and dependency

adjudications. Riddle, 79 Ohio St.3d at 264, 680 N.E.2d 1227 (“[j]ust because a child is

safe, whether it be in a foster home or the grandparents’ home, does not negate a

finding the child is neglected because of the acts or omissions of the parents”) (citation

omitted); In re K.E.A., 11th Dist. Portage Nos. 2011-P-0106 and 2012-P-0004, 2012-

Ohio-4099, ¶ 72 (“[t]he fact that K.E.A. was receiving adequate care at the time of the

hearings does not preclude a dependency adjudication”).

      {¶56} The fifth and sixth assignments of error are without merit.

      {¶57} For the foregoing reasons, the adjudication of J.D.B. as a neglected and

dependent child is affirmed. Costs to be taxed against the appellant.



THOMAS R. WRIGHT, P.J., concurs,

COLLEEN MARY O’TOOLE, J., dissents with a Dissenting Opinion.



                     ____________________________________



COLLEEN MARY O’TOOLE, J., dissents, with Dissenting Opinion.

      {¶58} Finding merit in Ms. Butcher’s first assignment of error, I would reverse

and remand, while finding the remaining assignments of error moot.

      {¶59} I do not believe Ms. Toth had standing to file the complaint and amended

complaint in this action. As we stated in JPMorgan Chase Bank, Natl. Assn. v. Hudson,

11th Dist. Ashtabula No. 2014-A-0068, 2015-Ohio-1490:




                                           18
       {¶60} “‘Standing is certainly a jurisdictional requirement; a party’s lack of

standing vitiates the party’s ability to invoke the jurisdiction of a court-even a court of

competent subject-matter jurisdiction-over the party’s attempted action. [Fed. Home

Loan Mtge Corp. v.] Schwartzwald [134 Ohio St.3d 13, 2012-Ohio-5017] at ¶ 22; [State

ex rel.]Tubbs Jones [v. Suster], 84 Ohio St.3d [70 (1998)] at 77 * * *; State ex rel.

Dallman v. Franklin Cty. Court of Common Pleas, 35 Ohio St.2d 176, 178, * * * (1973).

But an inquiry into a party’s ability to invoke a court’s jurisdiction speaks to jurisdiction

over a particular case, not subject-matter jurisdiction.

       {¶61} “‘A determination of standing necessarily looks to the rights of the

individual parties to bring the action, as they must assert a personal stake in the

outcome of the action in order to establish standing. Ohio Pyro, Inc. v. Ohio Dep’t. of

Commerce, 115 Ohio St.3d 375, 2007–Ohio–5024, * * * ¶27.               Lack of standing is

certainly a fundamental flaw that would require a court to dismiss the action,

Schwartzwald at ¶ 40, and any judgment on the merits would be subject to reversal on

appeal. But a particular party’s standing, or lack thereof, does not affect the subject-

matter jurisdiction of the court in which the party is attempting to obtain relief. Tubbs

Jones at 77.’ (Emphasis sic.) (Citations and parallel citations omitted.)” Hudson at ¶21-

22, quoting Bank of A., N.A. v. Kuchta, 141 Ohio st.3d 75, 2014-Ohio-4275, ¶22-23.

       {¶62} Ohio courts have consistently held that corporate officers and agents have

no standing to file pleadings on behalf of the corporation. See, e.g., Smith v. Mighty

Distributing of S.W., PA, Inc., 11th Dist. Trumbull No. 2004-T-0056, 2005-Ohio-1689,

¶10 (collecting cases.) I do not read Juv.R. 10(A) nor R.C. 2157.27(A)(1) like the

majority.   I believe the rule and the statute, when they refer to “any person” with




                                             19
knowledge of potential child abuse may file a complaint refers to individuals with

knowledge, such as a neighbor, or school teacher, acting on their own behalf, and not

an agent of the department of job and family services, acting on behalf of the agency.

The agency – here, PCDJFS – is the actual complainant, not Ms. Toth. In fact, the

amended complaint in this case asks for multiple forms of relief Ms. Toth is incapable of

providing. Thus, for instance, she petitions the trial court to give PCDJFS temporary

custody or protective supervision of J.D.B.; to make a finding that PCDFS made

reasonable efforts to keep J.D.B in his home, and was making reasonable efforts to

return him there; and that the natural parents be ordered to pay child support. This last

request is impossible: Ms. Butcher is a homeless drug addict, and Mr. Butcher is in

federal custody.

      {¶63} Rather, I look to R.C. 309.09(A), which designates the county prosecuting

attorney as the legal advisor to county officers and agencies. I believe the Portage

County Prosecutor was the proper person to file the complaint and amended complaint

in this case. This comports with the view of the learned trial judge, who stated in his

judgment entry that this was the “better practice.” Further, when, as in this case, a

complaint is filed by a non-attorney, striking the complaint is an appropriate remedy.

State ex rel. Brooks, supra ¶13 (prohibition does not lie to prevent the juvenile court

from exercising jurisdiction in a child neglect and dependency case since mother has an

adequate remedy by way of a motion to strike the complaint); see also State v. Block,

8th Dist. Cuyahoga No. 87488, 2007-Ohio-1979, ¶6.

      {¶64} I respectfully dissent.




                                           20